DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 01/05/2022 and email communication conducted on 3/14/2022.
Claim 4 is cancelled.
Claims 1-3 and 5-15 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Seema Mehta (Registration No. 56235) on 3/14/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) A method for operating a driving assistance system of a motor vehicle, comprising: 

carrying out, by the driving assistance system and during the manoeuvring, longitudinal guidance and transverse guidance of the motor vehicle; 
during the manoeuvring, operating the driving assistance system at a first automation level when communication between the driving assistance system and the mobile terminal is ensured, 
transmitting a message signal to the mobile terminal instructing the user to move back when the communication between the driving assistance system and the mobile terminal is no longer ensured;
switching, in response to detecting a predetermined hazardous situation, from the first automation level to a second automation level; 
carrying out the guidance, at the second automation level, while the user activates the mobile terminal, the longitudinal guidance, and the transverse guidance, in a predetermined fashion; 
sensing, at the first automation level, by the driving assistance system, and in addition to the longitudinal guidance and the transverse guidance of the motor vehicle, a surrounding area of the motor vehicles and 
manoeuvring the motor vehicle autonomously in accordance with the sensed surrounding area.

2. (Previously presented) The method according to claim 1, wherein at the first automation level a request signal is transmitted by the driving assistance system to the mobile t
erminal when intervention by the user into an autonomous driving manoeuvre is required.

3. (Previously presented) The method according to claim 2, wherein when the predetermined hazardous situation is detected, the request signal is transmitted by the driving assistance system to the mobile terminal, and information about the hazardous situation is output by the mobile terminal after receiving the request signal.

4. (Cancelled) 

5. (Previously presented) The method according to claim 3, wherein the driving assistance system is placed in a safe state in which the motor vehicle is braked to a standstill, in accordance with the detected hazardous situation before operation at the second automation level.

6. (Previously presented) The method according to claim 3, wherein after detecting the hazardous situation the driving assistance system is operated again at the first automation level when the user makes a predetermined operator control input.

7. (Previously presented)  The method according to claim 3, wherein an object in the surrounding area of the motor vehicle, a failure of a sensor for monitoring the surrounding area and/or a predetermined deviation during a localisation of the motor vehicle is detected as the predetermined hazardous situation.

8. (Previously presented) The method according to claim 1, wherein when an avoidance trajectory outside a predetermined driveable area is planned by the driving assistance system, the avoidance trajectory is displayed to the user.

9. (Previously presented) The method according to claim 8, wherein after an operator control input has been carried out by the user on the mobile terminal, the motor vehicle is manoeuvred along the planned avoidance trajectory by the driving assistance system.

10. (Previously presented) The method according to claim 1, wherein at the first automation level the motor vehicle is manoeuvred along a previously recorded trajectory.

11. (Previously presented) The method according to claim 1, further comprising: to determine whether the communication between the driving assistance system and the mobile terminal is ensured, checking whether the mobile terminal is in a communication area and/or whether a communication link has been established between the driving assistance system and the mobile terminal.

12. (Previously presented) The method according to claim 11, further comprising: determining an autonomy area in which the motor vehicle is manoeuvred at the first automation level, wherein the autonomy area lies within the communication area.

13. (Currently amended) The method according to claim 12, further comprising: determining an intermediate area between the autonomy area and the communication area; and transmitting [[a]] the message signal to the mobile terminal when the user is located in the intermediate area, wherein the message signal instructs the user to move back into the autonomy area.



15. (Previously presented) A driving assistance system for a motor vehicle, which is configured to perform a method according to claim 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, closest prior arts over Lockwood et al. (US10268191B1, hereinafter Lockwood) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Lockwood teaches manoeuvring the motor vehicle autonomously by the driving assistance system while a user with a mobile terminal is located outside the motor vehicle (FIG.4; col 2 lines 24-31: “This disclosure describes, in part, processes, apparatuses, and systems for rapidly and accurately providing guidance to a driverless vehicle that has requested teleoperator assistance. The techniques discussed herein may facilitate rapidly apprising a remote operator (“teleoperator”) of a situation at a driverless vehicle to obtain real-time guidance for the driverless vehicle that does not cause undue or noticeable delay at the driverless vehicle”, wherein the teleoperator corresponds to the user with a mobile terminal as shown in FIG. 4), 
carrying out, by the driving assistance system and during the manoeuvring, longitudinal guidance and transverse guidance of the motor vehicle (col 5 lines 1-5: “In the example shown in FIG. 1, the vehicle 102 may include one or more sensors and a vehicle controller to autonomously operate ; 
during the manoeuvring, operating the driving assistance system at a first automation level when communication between the driving assistance system and the mobile terminal is ensured (col 5 lines 32-42: “In some examples, a driverless vehicle may encounter an event that is unpredictable in nature, poses safety concerns, or requires responses to spontaneous visual cues or direction from, for example, police officers or construction workers. In some examples, the driverless vehicle is configured to detect that the driverless vehicle is uncertain about its actions (e.g., by determining confidence level(s) associated with a maneuver and/or event). Upon identifying such uncertainty, the driverless vehicle may send a request to a teleoperations device to obtain guidance to resolve the uncertainty and make progress”, wherein “driverless vehicle may send a request to a teleoperations device” indicates communication between the driving assistance system and the mobile terminal is ensured), 
switching, in response to detecting a predetermined hazardous situation, from the first automation level to a second automation level (col 33 lines 56-60: “As the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%) and/or if a model 508 stored at the vehicle determines that the sensor and/or operation state data indicate a likelihood that a request for assistance will be necessitated”, wherein “confidence level drops below a threshold minimum confidence level” corresponds to predetermined hazardous situation, and receiving and operating under the guidance of the teleoperator corresponds to second automation level); 
carrying out the guidance, at the second automation level, while the user activates the mobile terminal, the longitudinal guidance, and the transverse guidance, in a predetermined fashion (col 40 liens 17-24: “At 806, the example process 800 may include transmitting a first guidance signal to the first driverless vehicle via the network interface based at least in part on the teleoperator input, according to any of the techniques discussed herein. In some examples, the teleoperator input may include activation ; 
sensing, at the first automation level, by the driving assistance system, and in addition to the longitudinal guidance and the transverse guidance of the motor vehicle, a surrounding area of the motor vehicles (col 5 lines 1-5: “In the example shown in FIG. 1, the vehicle 102 may include one or more sensors and a vehicle controller to autonomously operate through the environment 100 along the route via the roads 106 of the road network 104, as explained in more detail herein”) and 
manoeuvring the motor vehicle autonomously in accordance with the sensed surrounding area (col 5 lines 1-5: “In the example shown in FIG. 1, the vehicle 102 may include one or more sensors and a vehicle controller to autonomously operate through the environment 100 along the route via the roads 106 of the road network 104, as explained in more detail herein.”), but fails to specifically teach transmitting a message signal to the mobile terminal instructing the user to move back when the communication between the driving assistance system and the mobile terminal is no longer ensured, as the teleoperator is in a fixed location. Hence, the additional claim limitation, “transmitting a message signal to the mobile terminal instructing the user to move back when the communication between the driving assistance system and the mobile terminal is no longer ensured”, which indicates that the user related to the vehicle, who can be moving, is proximate to the vehicle such that the connection is ensured and all autonomous maneuvering  will stop when disconnected, thus differentiating from Lockwood.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                         
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668